EXHIBIT 10(e)

WM. WRIGLEY JR. COMPANY
DEFERRED COMPENSATION PROGRAM FOR NON-EMPLOYEE DIRECTORS

Incorporated into the Wm. Wrigley Jr. Company
1997 Management Incentive Plan, as amended March 9, 2004

          1. Purpose. The purpose of this Deferred Compensation Program for
Non-Employee Directors (the “Program”) is to enable Non-Employee Directors (the
“Director(s)”) of the Wm. Wrigley Jr. Company (the “Company”) to defer
compensation earned as Directors.

          2. Deferral Elections.

          (a) Prior to January 1, 1995 or, if later, upon a Director’s election
to the Board of Directors of the Company (the “Board”), each Director shall
execute and file (or has previously executed and filed) an appropriate election
(the “Deferral Election”) with the Company, specifying the portion, if any, of
the Director’s compensation to be deferred, up to 100% of such compensation, the
investment options to which the deferral shall be credited and the form, method
and timing of distribution of the deferrals. The Deferral Election made
hereunder prior to January 1, 1995 (the “1995 Election”) shall control the
distribution of (a) all amounts deferred pursuant to the 1995 Election, and (b)
effective on the second anniversary of the date such Deferral Election is made,
all amounts deferred pursuant to Deferral Elections made prior to January 1,
1994, in each case, unless a subsequent valid Deferral Election is filed;
provided, however, that, the 1995 Election shall not be effective with respect
to the form, method and timing of distribution of any deferral that the Director
is, or is scheduled to be, receiving within two years following the date such
1995 Election is made.

          (b) Deferrals shall be elected in whole percentages to a maximum of
100% of all compensation payable to the Directors in the year subject to the
Deferral Election. In addition the Director shall elect in his or her Deferral
Election the percentage of the deferral that shall be credited among the
deferral options ( the “Deferral Options”) described below:

     (i) credits (“Investment Fund Credits”) equivalent to amounts invested in
such investment funds that are offered, from time to time, to participants in
the Wrigley Savings Plan and selected by the Board for this purpose, or in any
other or additional fund or funds as the Board shall determine (each an
“Investment Fund,” and together the “Investment Funds”); and

     (ii) share units (“Share Units”), a unit equivalent to a share of the
Common Stock of the Company (the “Common Stock”).

In accordance with procedures prescribed by the Company, Directors may elect to
transfer their deferred compensation from one Deferral Option to a different
Deferral Option, including transferring Investment Fund Credits from one
Investment Fund to a different Investment Fund; provided, however, that in no
event may any such election become effective sooner than thirty (30) days
following the effective date of any prior transfer election. Notwithstanding the
foregoing, the Board may, from time to time, discontinue any of the Investment
Funds described in clause (i) above. In such event, the Director shall elect in
accordance with procedures



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

prescribed by the Company, to transfer the amounts deferred in the discontinued
Investment Fund to such other Deferral Options as the Board shall make available
at such time. In the event that the Director shall fail to timely elect a new
Deferral Option, such amounts shall be transferred to a Deferral Option that the
Board deems appropriate.

          (c) Directors shall elect on the Deferral Election the form, method
and timing of distribution of amounts deferred hereunder. Distributions under
this Section 2 shall begin as soon as practicable following the date specified
in the Director’s Deferral Election, but may not begin earlier than as soon as
practicable following March 31 next following the date on which the Director
ceases to be a Director for any reason; provided, however, that in no event may
distribution commence later than as soon as practicable following the March 31st
following the calendar year in which the Director attains age seventy (70). Such
payment shall be made, pursuant to the Director’s election in the Deferral
Election, (i) in the form of a lump-sum payment, (ii) in substantially equal
annual installments over a period not to exceed fifteen years, or (iii) in any
combination of (i) and (ii) above. If a Director elects installment payments,
the unpaid balance thereof shall continue to accrue interest, earnings and
dividend equivalents, computed in accordance with the provisions of Section 4
below, and shall be prorated and paid over the installment period.

          (d) A Director may change his or her prior distribution election at
any time, and from time to time; provided, however, that any such distribution
election shall not become effective until the first anniversary of the date such
distribution election is made; and provided, further, that no distribution
election with respect to the distribution of amounts attributable to any
deferral will be effective if the Director is, or is scheduled to be, receiving
distributions with respect to such deferral within one year following the date
such subsequent distribution election is made. In the event an election does not
become effective, the prior valid election of such Director shall govern the
form, method and timing of distribution.

          (e) Investment Fund Credits shall be distributed in cash and, except
as permitted by the Board, Share Units shall be distributed in shares of Common
Stock.

          (f) If a Director fails to make a valid timely election with respect
to method of payment, the Director shall receive the total amount credited to
his or her Deferred Compensation Account (as defined in Section 4 below) in ten
substantially equal annual installments. If a Director fails to make a valid
timely election with respect to timing of payment, distribution shall commence
as soon as practicable following March 31st next following the date on which the
Director ceases to be a director.

          (g) In the event a Director dies prior to the distribution of any or
all of the Director’s Deferred Compensation Account, all amounts credited to
such account shall be paid to the beneficiary designated in writing at any time
or from time to time by the Director with the approval of the Company or,
failing such a designation, to the spouse, children (per stirpes), parents or
estate (in that order) of the Director (all such entities being herein included
within the term “beneficiary”). Such distribution shall be made in the form and
at such time as was applicable to the Director; provided, however, that the
Director’s beneficiary may elect to receive the balance of the Director’s
Deferred Compensation Account distributed in an

2



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

immediate lump-sum distribution in cash for Investment Fund Credits or in shares
of Common Stock for Share Units.

          3. Revocations and Re-elections. Directors may elect in writing to
revoke any prior Deferral Election, provided (i) written notice of such election
to revoke shall be received by the Treasurer of the Company not less than five
(5) business days prior to the year or years for which the revocation applies,
and (ii) such revocation shall be applicable only to compensation payable for
the year or years for which the Deferral Election has been revoked.

          Directors who have previously revoked a Deferral Election may again
elect to defer by filing a new Deferral Election with the Treasurer of the
Company not less than five (5) business days prior to the year or years for
which the Deferral Election applies. Such Deferral Election shall be effective
subject to the limitations and restrictions set forth in Section 2 above.

          4. Credits. During such period as amounts are standing to the credit
of a Director hereunder, with respect to each such Director, the Company shall
credit to a book reserve account (the “Deferred Compensation Account”)
established for this purpose the amounts deferred by such Director under Section
2 above.

          (a) Amounts credited to a Director’s Deferred Compensation Account
with respect to each Investment Fund shall be credited with interest and
earnings (including gains and losses) equivalent to the amounts that would have
accrued during such period had the amount so credited been actually invested in
such Investment Fund. Interest and earnings on such amounts shall be computed
from the date such deferrals are credited to the Deferred Compensation Account
through the date of distribution to a Director or his or her designated
beneficiary, in accordance with Subsection 2(g) above.

          (b) If amounts are deferred under the Program as Share Units, then the
number of such Share Units shall be determined on the basis of the price of the
Common Stock on the New York Stock Exchange during such period immediately
preceding and/or immediately following the date the Share Units are credited, as
the Company shall determine.

          (c) As of each payment date for dividends on Common Stock with respect
to which Share Units are standing to the credit of a Director until the
Director’s entire Deferred Compensation Account has been distributed, such
Deferred Compensation Account shall be credited with dividend equivalents equal
to the sum of all cash dividends that such Director would have received on such
date, had the Director been the owner of a number of shares of Common Stock
equal to the number of Share Units in the Director’s Deferred Compensation
Account on the record date for such dividend. The amount so credited shall be
converted into additional Share Units with the number of Share Units being
determined on the basis of the price of Common Stock on the New York Stock
Exchange during such period immediately preceding and/or immediately following
the payment date for the dividend, as the Board shall determine.

          5. Miscellaneous.

          (a) Title to, and beneficial ownership of, any assets, whether in cash
or otherwise, that the Company may designate to pay the deferred compensation
hereunder shall at all times (prior to payment) remain an asset of the Company,
and neither a Director nor his or her

3



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

designated beneficiary shall have any property interest whatsoever in any
specific assets of the Company.

          (b) If the Director so requests and if the Director provides
satisfactory evidence of financial hardship, the Board may, in its sole and
absolute discretion, permit a distribution of all or a portion of the Director’s
Deferred Compensation Account prior to the date on which payments would have
commenced under Section 2(c) hereof.

          (c) If the Company shall be adjudicated or determined to be insolvent
by a court of competent jurisdiction, either in bankruptcy or otherwise, the
amount credited to each Director’s Deferred Compensation Account on the date of
such proceeding shall constitute a debt of the Company to each such Director in
any such proceeding.

          (d) Except as otherwise required by applicable law, no rights under
the Program, contingent or otherwise, shall be assignable or subject to any
encumbrance, pledge or charge of any nature, except that, under such rules and
regulations as the Company may establish, a Director may designate a beneficiary
to receive, in the event of death, any amount that would otherwise have been
payable to the Director or that may become payable on account of, or following,
his or her death except that, if any amount shall become payable to the executor
or administrator of the Director, such executor or administrator may transfer
the right to the payment of any such amount to the person, persons or entity
(including a trust) entitled thereto under the will of the Director or, in case
of intestacy, under the laws relating to intestacy. Directors shall not have any
interest in any funds or specific assets of the Company, except as expressly
provided herein.

          (e) Nothing contained in this Program and no action taken pursuant to
the provisions of this Program shall create or be construed to create a trust of
any kind or fiduciary relationship between the Company and a Director, his or
her designated beneficiary, or any other person. To the extent that any person
acquires a right to receive payments from the Company under this Program, such
rights shall be no greater than the right of any unsecured general creditor of
the Company.

          (f) This Program shall be binding upon and inure to the benefit of the
Company, its successors and assigns, and the Director and his or her heirs,
executors, administrators, and legal representatives.

          (g) This Program shall be construed in accordance with and governed by
the laws of the State of Delaware.

          6. Termination and Amendment of the Program.

          (a) The Board may terminate this Program at any time. Upon termination
of the Program, the remaining balance of the Director’s Deferred Compensation
Accounts shall be paid to the Directors (or to their respective beneficiaries,
as the case may be), in lump sum as soon as practicable but no more than thirty
(30) days following the termination of the Program.

          (b) The Board without the consent of the participating Directors or
their beneficiaries, may amend the Program at any time provided that no
amendment shall adversely

4



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

affect any Director’s or beneficiary’s rights, without his or her consent, with
respect to amounts credited prior to such amendment.

          7. Interpretation. The Company intends that transactions under this
Program will be exempt under amended Rule 16b-3 promulgated under Section 16 of
the Securities Exchange Act of 1934, as amended, unless otherwise determined by
the Company.

5